                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON

 1
                                                            Apr 19, 2019
 2                                                              SEAN F. MCAVOY, CLERK


 3
 4
 5                     UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON
 7
 8 STACY R.,                                   No. 2:18-cv-00167-SAB
 9       Plaintiff,
10       v.                                    ORDER ADOPTING REPORT
11 COMMISSIONER OF SOCIAL                      AND RECOMMENDATION
12 SECURITY,
13       Defendant.
14
15
16       On April 2, 2019, Magistrate Judge Mary K. Dimke issued a Report and
17 Recommendation to Grant Plaintiff’s Motion for Summary Judgment and to Deny
18 Defendant’s Motion for Summary Judgment. ECF No. 20. No timely objections to
19 the Report and Recommendation were filed.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The Court adopts Magistrate Judge Dimke’s Report and
 3 Recommendation, ECF No. 20, in its entirety.
 4        2. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED.
 5        3. Defendant’s Motion for Summary Judgment, ECF No. 18, is DENIED.
 6        4. The decision of the ALJ is REVERSED and REMANDED to the
 7 Commissioner of Social Security for further proceedings consistent with the
 8 Magistrate’s Report and Recommendation. The District Court Executive is
 9 directed to enter judgment in favor of Plaintiff and against Defendant.
10        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
11 forward copies to counsel, and close the file.
12        DATED this 19th day of April 2019.
13
14
15
16
17
18
19
                                                    Stanley A. Bastian
20
                                               United States District Judge
21
22
23
24
25
26
27
28

     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
